STATE OF WEST VIRGINIA
                            SUPREME COURT OF APPEALS


Westfield Group Insurance,                                                           FILED
Plaintiff Below, Petitioner                                                      March 13, 2020
                                                                                 EDYTHE NASH GAISER, CLERK
vs.) No. 18-1142 (Kanawha County 18-C-734)                                       SUPREME COURT OF APPEALS
                                                                                     OF WEST VIRGINIA


Ohio Build & Remodel, LLC, and,
DR Roofing & Construction,
Defendants Below, Respondents



                               MEMORANDUM DECISION


         Petitioner Westfield Group Insurance, by counsel Clinton W. Smith, appeals the Circuit
Court of Kanawha County’s December 18, 2018, order dismissing its civil action against
respondents. Respondent DR Roofing and Construction (“DR Roofing”), by its owner, David
Ratliff, filed a pro se response. Respondent Ohio Build and Remodel, LLC, (“OBR”) made no
appearance before the Court. On appeal, petitioner argues that the circuit court erred in dismissing
its civil action against both respondents.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these reasons,
a memorandum decision affirming the circuit court’s order is appropriate under Rule 21 of the
Rules of Appellate Procedure.

        The facts of this case concern respondent DR Roofing’s installation of a hot tub at the
residence of Patsy Thompson, one of petitioner’s insureds. The hot tub was sold by OBR.
According to petitioner, the hot tub leaked and caused certain damage to Ms. Thompson’s
property. After petitioner paid $13,420.04 for repairs to Ms. Thompson’s property, it filed suit
against respondents seeking reimbursement. Following the resolution of various issues regarding
service and default judgment, the circuit court ultimately held a hearing in December of 2018 to
address the issue of petitioner’s damages. During this hearing, the circuit court ruled that petitioner
“altogether failed to produce any competent evidence of the damages to which it claims
entitlement” and the circuit court dismissed the civil action in its entirety. It is from the circuit
court’s December 18, 2018, “Final Order” that petitioner appeals.

       We have established the following standard of review:

                                                  1
                “In reviewing challenges to the findings and conclusions of the circuit court,
        we apply a two-prong deferential standard of review. We review the final order and
        the ultimate disposition under an abuse of discretion standard, and we review the
        circuit court’s underlying factual findings under a clearly erroneous standard.
        Questions of law are subject to a de novo review.” Syl. Pt. 2, Walker v. West
        Virginia Ethics Com’n, 201 W.Va. 108, 492 S.E.2d 167 (1997).

Lauderdale v. Neal, 212 W. Va. 184, 569 S.E.2d 431 (2002). We note, however, that on appeal to
this Court, petitioner failed to cite a single case in support of its argument.1 This failure is in direct
contradiction of this Court’s Rules of Appellate Procedure and directives issued by administrative
order. Specifically, Rule 10(c)(7) of the West Virginia Rules of Appellate Procedure requires that

        [t]he brief must contain an argument exhibiting clearly the points of fact and law
        presented, the standard of review applicable, and citing the authorities relied on,
        under headings that correspond with the assignments of error. The argument must
        contain appropriate and specific citations to the record on appeal, including
        citations that pinpoint when and how the issues in the assignments of error were
        presented to the lower tribunal. The Court may disregard errors that are not
        adequately supported by specific references to the record on appeal.

(Emphasis added). Additionally, in an Administrative Order entered December 10, 2012, Re:
Filings That Do Not Comply With the Rules of Appellate Procedure, this Court specifically noted
that “[b]riefs that lack citation of authority [or] fail to structure an argument applying applicable
law” are not in compliance with this Court’s rules. Further, “[b]riefs with arguments that do not
contain a citation to legal authority to support the argument presented . . . as required by rule
10(c)(7)” are not in compliance with this Court’s rules. Id. “A skeletal ‘argument,’ really nothing
more than an assertion, does not preserve a claim . . . . Judges are not like pigs, hunting for truffles
buried in briefs.” State v. Kaufman, 227 W. Va. 537, 555 n.39, 711 S.E.2d 607, 625 n.39 (2011)
(citation omitted). Because petitioner’s brief with regard to this lone assignment of error is
inadequate and fails to comply with Rule 10(c)(7), we decline to address this argument on appeal.

        For the foregoing reasons, we affirm.

                                                                                               Affirmed.

ISSUED: March 13, 2020


        1
         Petitioner’s appellate brief contains only one citation and this lone citation is not included
as support for petitioner’s position on appeal. Instead, petitioner includes this citation as factual
information concerning the purpose of the hearing at which its civil action was dismissed. The
citation appears as follows: “In the case at bar, the trial court was conducting the hearing required
by Farm Family Mutual Insurance Company v. Thorn Lumber Company, 202 W. Va. 69, 501
S.E.2d 786 (1998).” Other than mentioning this citation in passing, petitioner provides no analysis
of the case’s holding and fails to explain how this case could potentially support its position before
this Court.
                                                    2
CONCURRED IN BY:

Chief Justice Tim Armstead
Justice Margaret L. Workman
Justice Elizabeth D. Walker
Justice Evan H. Jenkins
Justice John A. Hutchison




                              3